Citation Nr: 1710136	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  07-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating for service-connected patellofemoral pain syndrome with osteoarthritis of the left knee, in excess of 10 percent prior to March 28, 2014, and 20 percent thereafter.

2.  Entitlement to an initial rating for service-connected chondromalacia of the right knee, in excess of 10 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2011, the Veteran presented sworn testimony during a Board hearing in Los Angeles.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a September 2011 Board decision, the claims were remanded for further evidentiary development.  In a December 2014 rating decision, the RO increased the assigned rating for the service-connected left knee disability to 20 percent, effective from March 28, 2014.  The Veteran has not expressed satisfaction with the increased initial rating; the matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In an April 2016 decision, the Board again remanded the issues of entitlement to higher initial ratings for left and right knee disabilities for additional development.  The VA Appeals Management Center (AMC) addressed the Veteran's claims in a June 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for years and that it has already been twice remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claims.

Since the Veteran's left and right knee disability claims were last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examinations May 2016 and March 2014; accordingly, further VA examination is warranted.  Hence, the AOJ should arrange for the Veteran to undergo VA examination of the bilateral knees by an appropriate medical professional.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination in order to determine the extent of his service-connected patellofemoral pain syndrome with osteoarthritis of the left knee and chondromalacia of the right knee.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, the examiner should address the impact of the left and right knee disabilities upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

